Judge Owsley
delivered the Opinion of the Court.
It seems to the court, that in a suit like the present, brought by the purchaser of a slave to cancel the contract of purchase, and to be restored to the price paid, on the ground of fraud in the seller, though a jury may be called to enquire into the fraud, it is the duty of the chancellor to decide upon the alleged fraud, and a if jury be impannelled to enquire into the fraud, it is nevertheless incumbent upon the chancellor, without being influenced by their verdict, to decide the case upon the allegations of the parties and the exhibits and proof made by them.
It seems also to the court, that the fraud charged in the bill of M’Lanathan, is expressly denied by Goodloe in his answer, and that the fraud is not established by the proof in the cause.
The decree must, therefore, be reversed with cost, and the cause remanded to the court below, and the bill dismissed with cost.